DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim s 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie(US 2005/0237119)

The reference to Irie shows a PLL, see figure below, where a XTAL is used in the TCXO(oscillator) to allow for the PLL to output a high frequency clock signal(Fvco) and feedback an error correction signal thru the PLL. The high frequency oscillator(TCXO) receives the XTAL input (HF) and generates a reference signal.
A frequency estimator is shown(11-13) that allows for a ratio between the reference clock signal and a stable clock signal that was stored previously(11). A divider is shown that will 


    PNG
    media_image1.png
    793
    911
    media_image1.png
    Greyscale

“…[0043] The initial-band selection circuit 12 determines an initial band from an oscillation frequency of VCO1 stored in the storage circuit 11 and a frequency division ratio setting 1 supplied from a PLL control circuit 14. The frequency adjustment section 13 determines one band to be actually used at the time when phase locking is performed from among a group of bands determined by the initial-band selection circuit 12. The band of VCO1 can be switched VCO control signal 1 from the frequency examination section 10 or according to a VCO control signal 2 from the frequency adjustment section 13…”

The reference does not show explicitly a Low Frequency oscillator source, however, as noted above, there is a source of low frequency, due to certain bands(low frequency) bands of operation where such a source is stored for later use during the ratio setting procedure. See fig. 2B.

    PNG
    media_image2.png
    576
    704
    media_image2.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the LF signal source, as shown in fig 2B of the reference, whether supplied by a LF oscillator or stored, achieves the same end result, that is the ability to set a desired ratio setting and allow for the PLL to be enhanced with regards the feedback signal in addition to a non-integer type divider as noted above being a simple matter  design consideration.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20(of current app 17/074,250) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17,18, 23 , 24 and 26 of U.S. Patent No. 10,530,372. Although the claims at issue are not identical, they are not patentably distinct from the current application recites (see claim 19)a PLL that receives a reference signal; and outputs a high frequency clock signal, it includes the use of a high frequency oscillator to generate the reference signal, a low frequency oscillator to generate a stable clock signal, a frequency ratio estimator to determine a ratio between the reference clock signal and the stable clock signal and a fractional N divider that receives the signal indicating the ratio…
The patented claims 17 and 23, for the apparatus (17)and method (23) for a PLL with similar recitations provides for all the main features as noted above, albeit reciting several conventional loop elements such as the use of a crystal resonator for the LF signal for the LF oscillator as in claim 17 and also a loop filter for the voltage control signal of the VCO…Thus the current application claims are merely broader in respect to these elements as highlighted in the patented claims.
Claims 20 of application tracks claims 18 and 24 of patent with respect to the HF resonator.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the application is merely a braoder recitation of the PLL apparatus and method steps already patented with conventional loop elements and specific type of LF resonator to be used as a signal source in achieving the ratio setting as desired.



Allowable Subject Matter
Claims 1,2, 4, 6-11, 13, 15-18 are  allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Hammond et al is disclosed to show the fractional divider in use with LF input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849